Title: To James Madison from the Inhabitants of Templeton, Massachusetts, 10 August 1812 (Abstract)
From: Templeton, Massachusetts Inhabitants
To: Madison, James


10 August 1812. “The Memorial and Remonstrance of the Town of Templeton in the County of Worcester and Commonwealth of Massachusetts … Humbly shews—
“That we have seen, with the most painful anxiety and regret, the Declaration of War by Congress against Great Britain. We profess the most firm and unshaken attachment to our Common Country, and to that Constitution and Republican form of Government, under which, if duly and impartially administer’d, we might enjoy all the blessings of rational Liberty—and we are ready at all times to defend the same, against every hostile attempt of Foreign or Domestic Foes, at the expence of our lives, our fortunes, and every thing we hold dear. But, Sir, in the present awful and alarming state of our Country, we hold it to be no less our Constitutional right, than our sacred duty to ourselves and posterity, to enquire into the causes of a Declaration, which threatens to bring innumerable evils and calamities upon every class of our Citizens; and involve us all in a contest, the issue of which no human foresight can divine, or power controul—but which, we seriously fear, may endanger, if not destroy, that invaluable inheritance, which descended to us from our Fathers, and which they purchased for us at the expence of so much blood and treasure. We consider in a Republican Government as ours now is, that those who administer it, are servants of the People, from whom all their authority is derived, for whose use it was entrusted to them, and to whom they are at all times accountable, for the use or abuse of that trust—and the only way to prevent such a Government, in process of time, from becoming a Despotism, is to encourage the diffusion of knowledge among the people, a watchful jealousy of their Rulers, and a free, candid and impartial examination of all their official conduct—and this is the more especially necessary in times like these, when such Rulers have seen fit to veil so much of their doings in secret and nocturnal Sessions. And it is the inalienable right of every Citizen, and more especially of Towns and Cities in their corporate capacity (notwithstanding the opinions of unprincipled Demagogues to the contrary) freely to express or publish their sentiments, and proper and respectful languague, of the wisdom or folly of the measures of Government—to the end that the people may be inform’d of their danger before it is too late, and thereby be enabled, in the exercise of their Constitutional franchise, to rescue their endanger’d Government from the hands of a set of men who have abused their ill-plac’d confidence, and intrust it with those, who both understand and respect their rights. War is an evil of such fearful magnitude, that no Nation having a due regard to the Laws of God or happiness of Men, will ever resort to it, but in the last extremity. Offensive war we hold to be unjust in every case. And no wise Nation will ever appeal to arms, even in self defence, whilst there remains any probability of obtaining redress for the wrongs they suffer, by impartial and honest negotiation. In examining the causes of war against Great Britain, as submitted to the world in a late Manifesto by the Executive of the United States, we are unable to discover anything, upon which we believe the Administration themselves lay any serious stress, except the Blockade of May 16th. 1806—the Orders in Council, and the Impressment of American Seamen—as to the Agency of John Henry in an attempt to effect a disunion of the States, and the instigation of our Savage neighbours to commence hostilities upon our Western frontier, we are unable to perceive the slightest evidence that either of them are justly chargeable upon the British Government—and the very mention of them in so formal a manner by the Executive is proof to us of the want of more serious causes of complaint. And moreover as both have been formally disavow’d by Mr. Foster, the late British Minister, we think that the common courtecy, which one civilised Nation owes to another, and without which it is impossible to preserve a friendly intercourse, demands that we give credit to his assurance made in behalf of his Government. As to the Blockade of May 1806, we confess our astonishment, at this late day, to find it conjurd up into a cause of war—for nothing can be more clear than the fact, that our Government view’d it in a very different light, at the time of its promulgation, as fully and undeniably appears from the correspondence between the two Governments at the time, and betwixt our Minister, then in London, and our own Goverment. Mr. Munroe, our Minister, then at the British Court, in a letter address’d to Mr. Madison, then Secretary of State, dated May 19. 1806, observes, speaking of this Blockade, that it ‘must be view’d in a favourable light’—and again in another letter, written soon afterwards, he says, ‘he was strengthen’d in the opinion, that the order of the 16th. was drawn with a view to the question of our trade with Enemies colonies, and that it promises to be highly satisfactory to our commercial interest.’ How comes it to pass then, permit us to ask, that this Blockade should be considerd in so favourable a point of view at this early period; and moreover so late as the time of the arrangement with Mr. Erskine was not even consider’d a cause of complaint, when now, six years after its first existence, it should all at once become a cause of war? There is no dispute at all betwixt this Country and England as to the true and lawful principles of Blockade—both admit the necessity of the special application of a competent naval force—or at least they have both agreed in this so far as their opinions have come to our knowledge—and we believe it to have become, by general consent, the Law of Nations. We know very well, that the doctrine, which the Emperor of France has endeavour’d to impose upon the world, (on account of his own weakness and imbecility at sea) is very different—and we lament to find such a cordial disposition in the Government of our own Country, to co-operate with him in his ambitious and Tyranical views. He would fain conquer all the naval forces of Europe by paper Blockades and empty threats—thereby vainly hoping to impose upon the world by the terror of his name the principles, which, he says, have become the Law of Nations by being found in the Treaty of Utrecht—a part of which is that no Blockade is justifiable, unless the place be invested by Land as well as Sea nor even then, unless the place, so blockaded, be a fortified City. But it is perfectly evident to every unprejudiced mind, that these principles are no less absurd than new—for the practice of all civilised Nations, when at war, has been different for Centuries. And shall we endanger our very existence as a Nation in order to assist France in the establishment of her novel and extravagant doctrines, which she never would have thought of but for his mortal enmity to that country, which alone stands betwixt her and Universal Dominion? Must the United States be driven into a war contrary to the wishes and interest of a vast majority of the Inhabitants—wherein defeat is more than probable, and nothing to be expected from success but the probable loss of their liberties, and the priviledge of being added to the number of the slaves and vassals of the Tyrant of France? What secret charm has French friendship and alliance, that so infatuates our Councils, and seems to lead us with irresistable force to unite our destinies with those of France? Are the manners and Customs of Frenchmen, their Religion, Laws, and form of Government so congenial with our own, that we should wish to throw our weight into the scale with her in an attempt to overthrow the power of that Country which gave birth to our Forefathers, and where they inhaled with their breath those principles of Freedom and abhorence of Tyranny, which, being transmitted to their children, at length gave Independence to this, their now flourishing and happy Country?
“With regard to the Orders in Council, we feel no disposition to justify them upon the principles of retaliation, assumed by the British Government—still we are of opinion, that no principle of sound policy in the present state of the world, and more particularly of our own Country, would warrant or justify a resort to war nor are we at all convinced, that every reasonable concession on the part of great Britain could not be obtained by fair and impartial negotiation—for surely that Country is not in a situation to multiply her Enemies unnecessarily. At war already with most of Europe, and contending for her own existence, and as we humbly conceive, for the rights of mankind, against the most powerful Despot, that ever disgrac’d a Throne, it is our most serious and solemn conviction, that it is her sincere desire, to conciliate America by every reasonable concession, consistent with her own salvation as a Nation; and that it is her most ardent wish, as it is manifestly for her interest, to seale with us a permanent and durable peace—provided she could be met by us ‘in the spirit of peace.’ Had the United States, agreeably to the Neutral character, which she had assumed, and let it be added, agreeable to justice and that respect, which she ow’d to herself, resisted, in a determin’d manner, the scandalous and outrageous principle contained in the Berlin Decree, we might, from that period until now have enjoy’d an uninterupted peace with England. This Decree, as is apparent to us, was the first trespass upon our Neutral rights—and directly too, in violation of a solemn Treaty, then in force betwixt this Country and France. And altho’, perhaps, it may be said, that the injuries and insults, offer’d us by France, are no justification for those of England, yet it ill-becomes us, (all the while pretending to be Neutral) after having submitted to every dishonour from the ‘Great Emperor’ without resistence, or even the language of complaint, now to be so ‘tenderly alive’ to the wrongs of another power, when they are not only far more recent in point of time, but bare no more proportion in amount to the indignities, heaped upon us by France, than a mole-hill to a mountain. Why is it, we would ask that for years past, the American people have been permitted to know so little, officially, of our diplomatic intercourse with France while that with England has been publish’d at large? Why has every insult and abuse, which we have received so bountifully from our ‘Loving Emperor,’ been polluted or conceal’d, whilst the invasions of our rights by the British have been agravated and blazon’d from pole to pole? If it were necessary for us to resort to war to wipe off the stain from our injur’d honour, why not select that Enemy, who has done most to tarnish it? If a war were call’d for to protect Commerce, why select that power for an enemy, who alone could destroy the little remnant that remain’d to us? Who has forgot that this same Emperor, ‘who loves the Americans,’ has undertaken to declare war for us—that he has declar’d us ‘men without just political views, without honour and without energy’? Who is ignorant of his baseness and hypocricy in pretending to revoke his Decrees, when his whole object was to deceive us by a sham revocation, in order to draw us into a war with England—well-knowing, had they been in fact revoked, that the British Orders in Council would have been at an end also, and thereby the principle cause of war with that power remov’d. Who is ignorant, that our vessels without number have been burnt on the Ocean, our Citizens robb’d and taken captive, and their property, to an immense amount, been condemn’d by virtue of these very Decrees ever since their pretended repeal? And who, even now, can doubt, that their revocation at last, is purchased at no less a price than a Declaration of war by us against Great Britain?
“The remaining cause of war to be consider’d, is the Impressment of American Seamen. This is a subject, which has fill’d the Newspapers for a long time, and has been agravated and misrepresented with all the bitterness and violence of which party spirit is capable—were it indeed true, to the extent, that some have pretended, it would be a sufficient cause of war—and would, as it ought to, rouse the whole continent to arms. But this is not the case. It is perfectly well known to every man who has given the subject the least attention, that Great Britain makes no pretention to the right of search, except in Merchant vessels, and then only to find her own deserters. And what Nation is there that does not claim the same right? Whilst Great Britain claims it herself, she is willing to allow us the same priviledge. There is no difficulty attending the subject, other than what has existed for many years—the same complaint, which is now made under the administration of Mr. Madison, was made by all his Predecessors—yet none of them thought it a case to be remedied by war. We know, and have no hesitation in admitting, that in the exercise of this right, claim’d by the British, many and flagrant abuses are practised by some of her petty officers in the Navy—but we know also, that the evil is much less than has been represented—and that from the circumstance of the same language being common to both, some injuries may have been sustain’d, when none were intended. Add to this the great number of American Seamen who have voluntarily enlisted aboard the British Navy, for want of employment at home, and the frauds and deceptions, attempted to be practised, and too often with success, by British Runaways, who have afterwards procured false protections, and the subject of Impressment will be strip’d of many of the seeming evils, which party spirit has endeavour’d to attach to it. And moreover the British Government have ever profess’d a readiness to unite with us in concerting the best possible system of measures of which the subject is capable, to remove the evils attending it. And we have the strongest assurance, that no instance can be adduced of an American Seaman’s being detain’d by the British, when after proper application, it has been prov’d he was an American. England has made repeated proposals to America on this subject—and such as we believe it would have been for the interest of America to have accepted—for Mr. Munroe, in a letter to Mr. Madison dated Feby. 28. 1808 expressly says, speaking of these offers, that ‘they were both honourable and advantageous to the United States.’ As for the French doctrine, that the flag covers and protects every thing sailing under it, we believe the contrary is admitted by every Nation in Europe, France excepted—and her practise is as oposite as her professions and practises usually are. But it is unnecessary to multiply words upon this, or either of the foregoing subjects, after the able and lucid exposition of them, lately exhibited to the world by a Minority in Congress, and address’d to the people of the United States. And we are happy in this opportunity of expressing our most cordial approbation of this & their other exertions to rescue their Country from the horrors of an impending war. From the best and most impartial view of the whole subject, we have been able to take, we have no hesitation in declaring it as our solemn conviction that the war, recently declared by Congress against Great Britain, is unnecessary and impolitic, if not unjust—unnecessary, because we believe our rights can be more permanently and effectually secured by negotiation than war—Impolitic, because the finances of the Country are in no situation to support it—and more especially, because it will have a direct tendency to produce (if it has not already) an alliance with France—for as much as we deprecate a war with England, we seriously consider it, with all its calamities, as a mercy from heaven, compar’d with such an alliance—for what Country in Europe, having allied herself to that, has not been despoil’d of her Independence, and her surviving Inhabitants become slaves to their Conquerer? Their names alone remain to shew they were once Independent States. Wherefore we humbly pray, and would fain indulge the hope, that immediate measures may be taken to restore to our distracted Country its former peace, prosperity & happiness.
“At a Legal meeting of the Male Inhabitants of the Town of Templeton legally convened in Town Meeting on Monday the tenth day August 1812 upon a motion to accept the within Memorial & Remonstrance, and forward the same to the President of the United States—eighty six in the affirmative & twenty two in the negative.”
